WR-83,071-01
                                                                                         COURT OF CRIMINAL APPEALS

                    DIsbrRICT ATTOKNEY'S O F F I C E
                                                                                                          AUSTIN, TEXAS
                                                                                        Transmitted 4/2/2015 8:21:33 AM
                            ^3-» & 424» J u d i c i a l Districts                         Accepted 4/2/2015 8:40:58 AM
                                                                                                           ABEL ACOSTA
                                                  COUMTIES O F                                                    CLERK
                                BTAMCO • B U B N K T • I X A N O • S A N SABA
                                                                                           RECEIVED
                                        Wiley B. McAfee                             COURT OF CRIMINAL APPEALS
                                                                                           4/2/2015
                                               District Attorney                      ABEL ACOSTA, CLERK

                                              April 02, 2 0 1 5


Mr. Abel Acosta
Clerk o f Court o f Crimirial Appeals
P. O. Box 12308, Capitol Station
A u s t i n , TX 7 8 7 1 1

Re:      Case No. WR-83^071-01; Ex parte Vinson T h o m a s - W a r d              Cowan
         Application f o r W r i t o f Habeas Corpus

         Trial Court # 3 8 9 8 0 A     424*^ Judicial District o f B u r n e t C o u n t y , Texas

Dear Mr. Acosta:
       Please accept t h i s letter as o u r designation o f Lead Counsel f o r t h e State of
Texas, Appellee, in t h e above described case. Lead Counsel f o r t h i s case is:

         Gary W. Bunyarcf
         Assistant District A t t o r n e y
         P.O. Box 725
         Llano, TX 7 8 6 4 3
         ( 3 2 5 ) 2 4 7 - 5 7 5 5 ^voice)
         (325) 247-5274 (fax)
         g.bunyard@co.ll^no.tx.us




                                                                    Sincerely,


                                                                    G^rJ W. BchlVard
                                                                    Assistant District A t t o r n e y


cc:      Vinson T h o m a s - W a r d Cowan
         Applicant Pro Sel
         TORRES UNIT - TDC # 1 8 5 4 3 2 7
         125 PRIVATE ROJ^D # 4 3 0 3
         HONDO, TX 7 8 8 6 1



      811 Beny Stre^ • P.q. Box 725 • Uano. Texas 78843 • 325-247-5755 • Fax 325-247-5274